USE OF COUNTY FUNDS TO PROVIDE WORKMAN'S COMPENSATION FOR CIVIL DEFENSE EMPLOYEES. COUNTY FUNDS MAY BE SPENT TO PROVIDE WORKMAN'S COMPENSATION FOR CIVIL DEFENSE EMPLOYEES UNDER 85 O.S. 1961 2 [85-2](B) PROVIDING FOR WORKMAN'S COMPENSATION COVERAGE ON HAZARDOUS WORK EVEN THOUGH IT IS A MERE INCIDENT TO THE PERFORMANCE OF THE COUNTY FUNCTION. THE COUNTY MUST PURCHASE WORKMAN'S COMPENSATION INSURANCE FROM THE STATE INSURANCE FUND OR BE SELF-INSURED UNDER THE PROVISIONS OF 85 O.S. 149 [85-149]. CITE 85 O.S. 1961 3 [85-3](3); 85 O.S. 1967 2 [85-2]. (ROBERT H. MITCHELL)